Citation Nr: 0322896	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  03-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to an increased rating for traumatic 
arthritis, left knee disability, currently rated as 10 
percent disabling.

2.	Entitlement to service connection for low back disability.

3.	Entitlement to assignment of a higher disability rating 
for bilateral hearing loss, currently rated as 0 percent 
disabling.

4.	Entitlement to assignment of a higher disability rating 
for degenerative changes, first metatarsophalangeal joint, 
status post right foot injury, currently rated as 0 
percent disabling.

5.	Entitlement to service connection for left lung 
disability.

6.	Entitlement to assignment of a higher disability rating 
for spur, Achilles tendon, right ankle, currently rated as 
0 percent disabling.


REPRESENTATION

Appellant represented by:	Morgan G. Adams, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had military service from February 1964 to July 
1964 and from February 1997 to November 1997, with additional 
duty in reserve status.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


REMAND

The veteran was scheduled for a Board hearing at the RO 
(Travel Board Hearing) in August 2003.  Prior to the 
scheduled hearing date, the veteran's representative advanced 
a motion to reschedule the Travel Board Hearing.  The Board 
granted the motion later that month based on good cause 
shown.  The case must therefore be returned to the RO for 
appropriate action to schedule the veteran for another Travel 
Board Hearing. 

The Board also notes that service connection was established 
for spur, Achilles tendon, right ankle, by rating decision in 
January 2003.  A noncompensable rating was assigned effective 
April 2, 2002.  In a February 2003 letter, the veteran's 
representative indicated that the veteran wished to initiate 
an appeal from that determination, and this letter 
constitutes a valid, timely notice of disagreement.  
Therefore, additional action by the RO is required pursuant 
to 38 C.F.R. § 19.26 (2003), including issuance of a 
statement of the case so that the veteran may have the 
opportunity to complete an appeal on that issue by filing a 
timely substantive appeal if he so desires.  The Court has 
indicated that a remand to the RO for this purpose is the 
appropriate action in such a case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case, in response to the February 2003 
notice of disagreement initiating an 
appeal from the January 27, 2003, rating 
decision which granted service connection 
for right ankle disability.  The veteran 
should be advised of the need to file a 
timely substantive appeal if he wished to 
complete an appeal as to this issue. 

2.  The veteran should be scheduled for a 
Travel Board Hearing.  After the hearing 
is conducted, or in the event the veteran 
withdraws his hearing request of fails to 
report for the hearing, the case should 
be returned to the Board for appellate 
review of all issues properly in 
appellate status at that time. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




